Citation Nr: 0600538	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-02 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic renal 
disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to March 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In the August 2003 rating 
action, the RO denied the veteran's claim of entitlement to 
service connection for chronic renal disability.  The veteran 
perfected a timely appeal of this determination to the Board.  

In July 2005, the veteran, accompanied by his representative, 
testified before the undersigned Acting Veterans Law Judge at 
a video conference hearing.  At the hearing, the Acting 
Veterans Law Judge granted the veteran's request to hold the 
record open for 60 days so that he could submit additional 
evidence; however, the veteran filed no additional evidence 
during that period.  Accordingly, the Board will consider the 
veteran's appeal based on the current record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection of warranted for 
chronic renal disability on the basis that the condition had 
its onset during his period of active duty.  

At the outset, the Board acknowledges that, unfortunately, 
the veteran's complete service medical records could not be 
obtained from the National Personnel Records Center (NPRC), 
presumably because they were destroyed in the 1973 fire at 
that facility.  Under the circumstances, the Board recognizes 
its heightened duty to explain its findings and conclusions 
and to consider the benefit of the doubt in cases where 
records are unavailable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

Here, the RO has denied service connection for chronic renal 
disability on the basis that there is no evidence of the 
disability in service and there is no medical evidence 
linking the condition to the veteran's period of active 
service.  At the July 2005 hearing, the veteran testified 
that he had pain on urination with pains in his right back 
and right leg during service and received treatment in 
November or December 1953 in Korea and again in January or 
February 1954.  He also testified that he sought treatment 
from a private physician in the months after his discharge 
from service and at a private hospital in 1954 or 1955, but 
the physician is deceased and the hospital did not keep those 
old records.  He asserts that the unavailability of those 
records is beyond his control and that he should not be 
penalized for that.  

The Board notes that in the statement of the case, which was 
issued in December 2003, the RO stated that it had informed 
the veteran that his service medical records were most likely 
destroyed in a fire at the records storage facility.  The RO 
further stated that it had told him what sort of evidence 
and/or lay statements could help to substantiate his claim 
but that he had not submitted any supporting evidence.  The 
Board notes, however, that in none of its letters to the 
veteran did the RO advise the veteran adequately as to the 
alternative forms of information and evidence that he could 
use to support his claim in view of the unavailability of his 
service medical records.  In particular, the RO failed to 
advise the veteran that he could submit corroboration in the 
form of "buddy statements" from fellow servicemen or 
statements from friends or family members (including letters 
written while he was in service) as to his symptoms and 
treatment in service.  See Washington v. Nicholson, 19 Vet. 
App. 362, 370 (2005); see also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004); see also Garlejo v. Derwinski, 2 
Vet. App. 619, 620-21 (1992).  

The record reveals that the RO did obtain summary reports 
from the Office of the Surgeon General of the Army, but there 
is no indication that it requested morning reports from the 
veteran's duty in Korea where the veteran reports he was 
stationed when he received treatment for his claimed 
disability.  In this regard, the Board notes that at the July 
2005 hearing, the veteran testified that the doctor he saw on 
sick call in November or December 1953 at his post at K-55 
where he was stationed sent him by truck to Yongdong-Po where 
he was examined by a hospital doctor who prescribed 
antibiotics and told him to take one or two days rest before 
going back to duty.  The Board notes Yongdong-Po was the 
location of the 121st Evacuation Hospital.  The United States 
Court of Appeals for Veterans Claims (Court) has on multiple 
occasions advised that in lieu of service medical records, 
morning reports could be used to corroborate the veteran's 
testimony concerning at least the timing of events in 
service.  See Washington, 19 Vet. App. at 370; see also 
Sizemore, 18 Vet. App. at 273; O'Hare, 1 Vet. App. at 366.  
The Court has said that at a minimum, VA should in such 
circumstances request implicated morning reports to assist 
the veteran in substantiating his claim.  Washington, at 370.  

On his VA Form 21-526, Veteran's Application for Compensation 
and/or Pension, the veteran reported that he had received VA 
treatment for his claimed renal disability since 1995.  While 
the record includes VA radiology reports dated from 1995 to 
2003, it does not include VA treatment records dated earlier 
than June 2002.  As the report of a February 1996 intravenous 
pyelogram includes the impression of evidence of prior 
chronic pyelonephritis and the treatment records indicate 
that the veteran's problems include renal insufficiency, it 
is the opinion of the Board that complete VA treatment 
records dated from 1995 to the present should be obtained.  

At the July 2005 hearing, the veteran testified that he is 
willing to report for a VA examination, and it is the opinion 
of the Board that the veteran must be afforded a pertinent VA 
examination to determine whether it is at least as likely as 
not that he has chronic renal disability that might be 
related to or had its onset during service.  Here, the 
veteran has testified that he had burning on urination 
accompanied by pain in his low back for which he received 
treatment in service and that he has had the same symptoms 
essentially continuously since the 1950s when he was in 
service.  As a lay person, he is competent to report the 
symptoms that were present in service and the continuation of 
those symptoms since service.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  Thus, the Board concludes that 
on remand the veteran must be afforded such an examination, 
and in the accompanying report, the examiner must comment on 
this issue.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005); see Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 
518 (2004); see also Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:  

1.  The RO should contact the veteran and 
advise him that in view of the 
unavailability of his service medical 
records he should submit alternative 
forms of evidence and information to 
support his claim.  In particular, the RO 
should advise the veteran that he can 
submit corroboration in the form of 
"buddy statements" from fellow 
servicemen, letters to or from family 
members or friends during service, and/or 
statements from family members or friends 
(who knew of his condition) as to the 
presence of his symptoms and that he 
received treatment in service for urinary 
burning accompanied by low back pain in 
service.  

The RO should also request that the 
veteran identify the unit to which he was 
assigned in November and December 1953.

2.  With information from the veteran, 
the RO should contact the service 
department and obtain morning reports for 
the veteran's unit for November and 
December 1953 and determine whether those 
records corroborate the veteran's 
testimony that he went on sick call and 
was sent to Yongdong-Po, Korea, for 
treatment at that time.  This should 
specifically include any records of the 
veteran's care at the 121st Evacuation 
Hospital.

3.  In addition, the RO should contact 
the veteran and request that he identify 
all VA and non-VA health care providers 
that have treated him since service for 
his chronic renal disability.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  In any event, the RO should 
obtain and associate with the claims file 
all VA outpatient progress notes, 
consultation reports, and reports of any 
diagnostic studies dated from January 
1995 to the present from the VA Medical 
Center in Durham, North Carolina.  

4.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo an appropriate VA 
examination to determine the current 
nature, extent, onset, and etiology of 
his chronic renal disability.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
should be accomplished.  The examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that the veteran has chronic renal 
disability that is either related to or 
had its onset in service.  If it is 
determined that the veteran's chronic 
renal disability includes nephritis or 
calculi of the kidney, the examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
that the disability was manifested within 
the first post-service year.  The 
examiner should set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for chronic renal disability.  
The RO must provide adequate reasons and 
bases for its determination, addressing 
all issues and concerns that were noted 
in this REMAND.  

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
they should be given an opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

